DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I: Claims 1-10, 13-16 directed to a display cell and trim features;
Species II: Claims 11-12 and 23-35 directed to a camera module apparatus; and 
Species III: Claims 17-22 directed to a grounding component. 
The species are independent or distinct because they represent different inventive features that are mutually exclusive and nonobvious. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bryan Pratt on 10/06/2022 a provisional election was made without traverse to prosecute the claimed invention of Species I, Claims 1-10 and 13-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-12 and 17-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10 and 13-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mathew et al. (US Publication 2011/0103041).
In re Claim 1, Mathew discloses an electronic device, comprising: a housing 26 comprising a trim 104, the trim at least partially defining an orifice and a portion of an exterior surface of the electronic device; and a display cell 96, 98, 100, 102 in contact with the trim at the orifice and secured to the housing. 
In re Claim 2, Mathew discloses where the housing further comprising an enclosure at least partially defining an internal volume, the enclosure comprising a sidewall (See Figure 8), wherein: the sidewall defines a channel at 105 and at least partially defines the exterior surface; and the trim is disposed in the channel at 105.
In re Claim 3, Mathew discloses wherein the trim 104 fixes a position of the display cell along an axis normal to the orifice.  See Mathew, Figure 8. 
In re Claim 4, Mathew discloses wherein; the trim 104 defines a mounting surface (See Figure 8) and a visible surface (See Figure 8), the mounting surface oriented parallel to and offset from the visible surface; the display cell 98 contacts the mounting surface; and the visible surface at least partially defines the exterior surface of the electronic device.
In re Claims 7 and 8, Mathew discloses wherein the display cell is secured to the enclosure by a reworkable adhesive 150, and wherein the reworkable adhesive comprises a stretch releasable adhesive; and the enclosure at least partially defines an access point where the stretch releasable adhesive is in communication with an ambient environment.  See Figures 8-12. 
In re Claim 10, Mathew discloses a backlight component 88 underlying the display cell. the backlight component disposed in an internal volume defined by the housing.
In re Claim 13, Mathew discloses wherein: the housing is a display portion housing 26 and the electronic device further comprises a base portion 28, the display portion housing rotatably mounted to the base portion; and the enclosure comprises a back wall opposite the display cell and a front wall adjacent to an edge of the display cell, the front wall defining a portion of the exterior surface parallel to a surface of the display cell.
In re Claim 14, Mathew discloses a component 122 secured to the display housing and disposed in the internal volume, the component comprising a shelf positioned adjacent to an edge of the display cell.
In re Claim 15, Mathew discloses wherein the display cell comprises a transparent cover 102 that at least partially defines the exterior surface of the electronic device.
In re Claim 16, Mathew discloses wherein: the backlight component 88 defines an aperture 120 surrounded by an active area of the backlight component; and the housing comprises a post 122 disposed in the aperture.  See Figure 12, paragraph 0067. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al. (US Publication 2011/0103041) taken alone. 
In re Claims 5 and 6, Mathews discloses the limitations as noted above, and further discloses wherein the mounting surface of the trim 104 extends around the perimeter of the orifice and has a width, and further wherein the display cell 96, 98, 100, 102 is spaced apart from a protrusion of the trim 104 that defines the visible surface by a width (See Figure 8), but does not explicitly disclose a width of the mounting surface and/or a width of space between the display cell and the protrusion of the trim.  However, it has been held that a mere change in shape and/or size to that which is otherwise disclosed in the prior art would have been an obvious modification to a person having ordinary skill in the art at a time just before the effective filing date of the application. See MPEP §2144.04(IV)(A)-(B).  See also, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (The claimed device was not patentably distinct from the prior art device where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841